Citation Nr: 1047759	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO. 09-13 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
residuals of frostbite, right hand, with Raynaud's Syndrome 
(right hand disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1982 to April 
1985.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Offices (RO) in Atlanta, Georgia, and Huntington, West 
Virginia, prepared for the RO in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

The Veteran's last VA examination was in March 2008, nearly three 
years ago. He reports that his symptoms have increased in 
severity. Hence, a more contemporaneous VA examination, with 
findings responsive to the applicable rating criteria, is needed 
to properly evaluate the disability. See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010). See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide 
the Veteran with a thorough and contemporaneous medical 
examination, one which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered "contemporaneous").

38 U.S.C.A. § 5103A(b)(3) requires that VA continue any attempts 
to get federal records "until the records are obtained unless it 
is reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile." The 
most recent VA treatment records are dated February 2007. Current 
and complete records should be obtained.


Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's current and 
complete VA treatment records. Evidence of 
attempts to obtain these records should be 
associated with the claims file. Do not 
associate duplicate records with the 
claims file.

2. Schedule the Veteran for a VA 
examination to determine the current 
severity of his Raynaud's Syndrome. The 
entire claims file must be made available 
to the VA examiner. Pertinent documents 
should be reviewed. The examiner should 
conduct a complete history and physical.

The examiner should state the frequency of 
the Veteran's Raynaud's attacks (an attack 
consists of sequential color changes of 
the digits of one or more extremities 
lasting minutes to hours, sometimes with 
pain and parasthesis, and precipitated by 
exposure to cold or emotional upsets). The 
examiner should state with the Veteran has 
any digital ulcers.

All necessary diagnostic testing should be 
conducted and commented upon by the 
examiner. All opinions should be supported 
by a clear rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to the 
Board. 

3. After completing the above action, the 
claim should be readjudicated. If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative. 
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

